


PLEDGE AGREEMENT




PLEDGE AGREEMENT (this “Agreement”), dated as of July 10, 2008, is by and among
Clean Power Technologies, Inc., a Nevada corporation (the “Company” or
“Pledgor”),  its wholly-owned subsidiary, Clean Power Technologies, Limited, an
entity formed under the laws of the United Kingdom (the “CPTL”), and the
pledgees signatory hereto and their respective endorsees, transferees and
assigns (collectively, the “Pledgees”).




W I T N E S S E T H:

WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Party (the “Purchase Agreement”), the Company
has agreed to issue to the Secured Party and the Secured Party has agreed to
purchase from the Company (i) 8% Senior Secured Promissory Notes, (the “Notes”),
which are convertible into shares of Company’s Common Stock, par value $0.001
per share (the “Common Stock”); and (ii) Class A Warrants and Class B Warrants
(collectively, the “Warrants”). Capitalized terms used herein not otherwise
defined shall have the meaning ascribed to them in the Purchase Agreement; and

WHEREAS, pursuant to the Registration Rights Agreement, dated the date hereof,
between the Company and the Secured Party (the “Registration Rights Agreement”),
the Company has, among other things, agreed to register all of the shares of the
Company’s Common Stock that may be issued upon the conversion of the Note and
the exercise of the Warrants;  and

WHEREAS, Pledgor is the legal and beneficial owner, as more fully described on
Exhibit A attached hereto, of One (1) Share of CPTL’s common stock, representing
100% of the issued and outstanding capital stock of CPTL, as provided on Exhibit
A.  Pledgor, as an equity holder of CPTL, acknowledges that (i) it will receive
direct and indirect benefits from the Pledgees pursuant to the Purchase
Agreement and the other Transaction Documents and (ii) Pledgor’s execution of
this Agreement is a condition precedent to Pledgees entering into the Purchase
Agreement and fulfilling its covenants thereunder and consummating the
transactions contemplated thereby; and




WHEREAS, in order to induce the Pledgees to purchase the Note and the Warrants,
the Company has agreed to execute and deliver to the Pledgees that certain
Security Agreement for the benefit of the Pledgees and to grant to it a security
interest in certain property of the Company to secure the payment, performance
and discharge in full of all of the Company’s obligations under the Notes, the
Purchase Agreement, and any other agreements, instruments or documents delivered
concurrently therewith.

WHEREAS,  in order to further secure the payment and performance of the
covenants of Pledgor in favor of Pledgee under the Purchase Agreement, the
Notes, or any other Transaction Document, or any agreement, instrument or
documents delivered concurrently therewith (collectively, the “Obligations”),
Pledgor has agreed to pledge to Pledgee, for the benefit of Pledgees, all of the
equity securities of CPTL, now or hereafter owned by Pledgor; and




NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




1.

Pledge.  Pledgor hereby pledges and grants to Pledgees, for the benefit of
Pledgees, a lien on and security interest in all of Pledgor’s right, title and
interest in and to the following property and interests in property of Pledgor,
whether now owned or hereafter acquired and wherever located (the “Pledged
Collateral”):




(a)

all common stock and equity securities and all general intangibles relating to
the ownership of such common stock and equity securities of CPTL now or at any
time or times hereafter owned by Pledgor, including, without limitation, all of
such equity securities (and general intangibles related thereto) or other
securities (collectively, the “Pledged Interests”);




(b)

all other property now or at any time or times hereafter received, receivable or
otherwise distributed in respect of or in exchange or substitution for any or
all of the Pledged Interests, and all of Pledgor’s rights thereto, including,
without limitation, all dividends, cash and other payments and distributions of
any kind whatsoever; and




(c)

all proceeds of all of the foregoing.




Pledgor agrees to execute and deliver to Pledgee (i) duly authorized stock power
substantially in the form of Exhibit B hereto, undated and appropriately
endorsed in blank, with respect to any certificated Pledged Interests and (ii)
such other documents of transfer as Pledgees may from time to time reasonably
request to enable Pledgees to transfer, after the occurrence and during the
continuance of an Event of Default, the Pledged Collateral into its name or the
name of its nominee (all of the foregoing are hereinafter collectively referred
to as the “Powers”).




2.

Security for the Obligations.  The Pledged Collateral secures the prompt and
complete payment, performance and observance of the Obligations (including,
without limitation, all obligations and liabilities of Pledgor hereunder).




3.

Perfection of Security Interest.  Pledgor agrees to (a) promptly deliver to the
Pledgee all certificates or other instruments evidencing any of the Pledged
Collateral, if any, together with an assignment in blank, (b) execute and
deliver to Pledgees such financing statements as Pledgees may reasonably request
with respect to the Pledged Collateral (or, if execution by Pledgor is not
required pursuant to the applicable Uniform Commercial Code, Pledgor hereby
authorizes Pledgees to file all financing statements deemed necessary by
Pledgees to perfect the security interests granted hereunder), and (c) take such
other steps as Pledgees may from time to reasonably request to perfect Pledgees’
security interest in the Pledged Collateral or any part thereof under applicable
law.




4.

Pledged Collateral Adjustments.  If, during the term of this Agreement:




(a)

any non-cash dividend or distribution, reclassification, readjustment or other
change is declared or made in the capital structure of CPTL, or any option,
warrant or similar instrument included within the Pledged Collateral is
exercised, or both, or




(b)

any subscription, warrants, options or other rights shall be issued in
connection with the Pledged Collateral,




then Pledgor shall (i) promptly deliver all new, substituted and additional
shares, warrants, options, rights or other equity securities, issued by reason
of any of the foregoing, and all certificates and other instruments evidencing
the same to the Pledgee to be held under the terms of this Agreement and shall
constitute Pledged Collateral hereunder and (ii) promptly deliver to Pledgees a
revised Exhibit A, adding such additional Pledged Collateral; provided, that
nothing contained in this Section 4 is intended or shall be deemed or construed
to permit any non-cash dividend or distribution, issuance of additional common
stock, warrants, options or other rights or other equity securities,
reclassification, readjustment or other change in the capital structure of
Company which is not expressly permitted by the Purchase Agreement.




5.

Representations and Warranties.  




I.

Pledgor hereby represents and warrants as of the effective date hereof to
Pledgees as follows:




(a)

Pledgor is the sole legal and beneficial owner of the Pledged Interests owned by
Pledgor, free and clear of any lien or encumbrance, except for the lien created
by this Agreement;




(b)

The Pledged Interests have been duly authorized and, if such Pledged Interests
are shares of stock, validly issued and are fully paid and non-assessable;




(c)

The Pledged Interests constitute one hundred percent (100%) of the issued and
outstanding shares of common stock or other equity securities of CPTL and there
are no outstanding options, warrants or other agreements with respect to the
Pledged Interests;




(d)

Pledgor has full power and authority to enter into this Agreement and has the
right to vote, assign, deposit, pledge and grant a lien on or otherwise transfer
all of its rights in the Pledged Collateral free and clear of any liens;




(e)

No consent of any other Person is required under CPTL’s certificate of
incorporation, limited liability company operating agreement, or any other
similar constituent document, to the grant of the liens provided hereby and to
the transfer of the Pledged Collateral to Pledgee or its designee in connection
with the exercise of any remedies hereunder, including under Section 9 below;
and there are no restrictions contained in CPTL’s certificate of incorporation,
limited liability company operating agreement, or any other similar constituent
document which could reasonably be expected to impair in any material respect
Pledgees’ ability to exercise any of such or any other remedies.




(f)

No consent, authorization, approval, or other action by, and no notice to or
filing with, any governmental authority is required for the pledge of the
Pledged Collateral pursuant to this Agreement or for the execution or delivery
by Pledgor of, or performance by Pledgor under, this Agreement;




(g)

The pledge of the Pledged Collateral pursuant to this Agreement creates a valid
and perfected first priority security interest in the Pledged Collateral, in
favor of Pledgee, securing the prompt and complete payment, performance and
observance of the Obligations;




(h)

Each of the Powers, if any, is duly executed and gives Pledgees the authority it
purports to confer; and




(i)

Pledgor’s legal name is exactly as it appears on the signature pages hereto,
Pledgor’s jurisdiction of organization is the State of Nevada, and Pledgor will
provide Pledgee with thirty (30) days prior written notice of any change in
Pledgor’s legal name or jurisdiction of organization.  







6.

Voting Rights.  During the term of this Agreement, and except as otherwise
provided in this Section 6, Pledgor shall have the right to vote the Pledged
Interests on all questions in a manner not inconsistent with the terms of the
Purchase Agreement, any Transaction Document or this Agreement and Pledgees will
deliver all necessary documents to allow Pledgor to take such action upon
Pledgor’s reasonable request.  After the occurrence and during the continuance
of an Event of Default, Pledgees may, at Pledgees’ option, (a) exercise all
voting and other consensual rights and powers pertaining to the Pledged
Collateral, including the right to take action by consent and (b) terminate
Pledgor’s ability to vote the Pledged Interests by written notice to Pledgor of
such termination.  Pledgor hereby agrees to execute all proxies or other
instruments, documents or agreements deemed reasonably necessary by Pledgees to
evidence the right to vote the Pledged Interests as provided hereunder, and
Pledgor agrees that it shall not be entitled to rescind, revoke or otherwise
modify Pledgee’s vote executed in accordance with this Section 6.  Any and all
proxies executed by Pledgor pursuant to this Section 6 shall be deemed for all
purposes to be a proxy coupled with an interest and shall be irrevocable until
the payment in full, in cash, of all the Obligations and the fulfillment or
termination of all covenants under the Purchase Agreement.  




7.

Dividends and Other Distributions.  (a) (i)  Pledgor shall be entitled to
receive and retain any and all dividends and other distributions paid in respect
of the Pledged Collateral to the extent that such receipt or such distribution
is not prohibited by the terms of the Purchase Agreement or any other
Transaction Document; provided, that any and all




(A)

dividends paid or payable other than in cash with respect to, and instruments
and other property received, receivable or otherwise distributed with respect
to, or in exchange for, any of the Pledged Collateral;




(B)

dividends and other distributions paid or payable in cash with respect to any of
the Pledged Collateral on account of a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus;




(C)

cash paid, payable or otherwise distributed with respect to principal of, or in
redemption of, or in exchange for, any of the Pledged Collateral; and




(D)

dividends paid in respect of the Pledged Collateral that are not permitted
pursuant to the terms of the Purchase Agreement or any other Transaction
Document







shall be Pledged Collateral, and shall be forthwith delivered to the Pledgee to
hold as Pledged Collateral (with any necessary endorsements); and




(ii)

Pledgees shall promptly execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies and other instruments as Pledgor may
reasonably request for the purpose of enabling Pledgor to receive the dividends
or interest payments which it is authorized to receive and retain pursuant to
clause (i) above.




(b)

After the occurrence and during the continuance of an Event of Default:




(i)

All rights of Pledgor to receive the dividend payments which it would otherwise
be authorized to receive and retain pursuant to Section 7(a)(i) hereof shall
cease, and all such rights shall thereupon become vested in Pledgee, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
dividends and interest payments;




(ii)

All dividends and interest payments which are received by Pledgor contrary to
the provisions of clause (i) of this Section 7(b) shall be received in trust for
Pledgee, shall be segregated from other funds of such Pledgor and shall be paid
over immediately to Pledgee as Pledged Collateral in the same form as so
received (with any necessary endorsements); and




(iii)

Pledgor shall, upon the request of Pledgees, at Pledgor’s expense, do or cause
to be done all such other acts and things as may reasonably be necessary to make
such sale of the Pledged Collateral or any part thereof valid and binding and in
compliance with applicable law.




8.

Transfers; Other Liens; and Restriction on Cash Dividends to Pledgor’s
Shareholders.  Pledgor agrees that it will not (a) sell or otherwise dispose of,
or grant any option or other rights with respect to, any of the Pledged
Collateral without the prior written consent of Pledgees, and that upon any sale
or disposition of Pledged Collateral as permitted under this Section 8, it shall
reimburse Pledgees for all reasonable expenses incurred by Pledgees in
connection with the release of any lien in connection with such permitted sale
or disposition or (b) create or permit to exist any lien upon or with respect to
any of the Pledged Collateral or the assets of CPTL, except for the lien created
by this Agreement.  Pledgor agrees that it will not vote to enable, and will not
otherwise permit, CPTL to (x) issue any shares of common stock or other equity
or securities of any nature in addition to or in exchange or substitution for
the Pledged Interests issued by Company unless such shares of common stock or
other equity securities are pledged and delivered to Pledgees as provided
herein, or (y) unless specifically permitted by the terms of the Purchase
Agreement, dissolve, liquidate, retire any of its shares of common stock or
other equity interests or reduce its capital or merge or consolidate with any
other Person.  Pledgor further covenants and agrees that during the term of this
Agreement, Pledgor will not without the consent of the Pledgee cause any
dividends or distributions to be paid or distributed to any of Pledgor’s
shareholders, other than purely equity securities (i.e. no debt securities) of
the Pledgor, on account of such shareholders’ equity interest in Pledgor.




9.

Remedies.




(a)

Pledgees shall have, in addition to any other rights given under this Agreement,
the Purchase Agreement or any other Transaction Document or by applicable law,
all of the rights and remedies with respect to the Pledged Collateral of a
Pledgee under the Uniform Commercial Code as in effect from time to time in the
State of Nevada.  In addition, after the occurrence and during the continuance
of an Event of Default, Pledgees shall have such powers of sale and other powers
as may be conferred by applicable law.  With respect to the Pledged Collateral
or any part thereof which shall then be in or shall thereafter come into the
possession or custody of Pledgees, or which Pledgees shall otherwise have the
ability to transfer under applicable law, Pledgees may, in its sole discretion,
without notice except as specified below, after the occurrence and during the
continuance of an Event of Default, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale, in one or more sales or
lots, at such price as Pledgees may deem best, for cash or on credit or for
future delivery, without assumption of any credit risk, and the purchaser of any
or all of the Pledged Collateral so sold shall thereafter own the same,
absolutely free and clear from any subordinate claim, encumbrance or right of
any kind whatsoever.  Pledgees may, in its own name, or in the name of a
designee or nominee, buy the Pledged Collateral at any public sale and, if
permitted by applicable law, buy the Pledged Collateral at any private sale.
 Pledgees agrees to apply any proceeds of the sale of the Pledged Collateral to
the Obligations in accordance with the terms of the Purchase Agreement, and, to
the extent any surplus remains after the repayment in full in cash of the
Obligations, Pledgee agrees to distribute any such proceeds as required by law.




(b)

Unless any of the Pledged Collateral threatens to decline speedily in value or
is or becomes of a type sold on a recognized market, Pledgee will give Pledgor
reasonable notice of the time and place of any public sale thereof, or of the
time after which any private sale or other intended disposition is to be made.
 Any sale of the Pledged Collateral conducted in conformity with reasonable
commercial practices of banks, commercial finance companies, insurance companies
or other financial institutions disposing of property similar to the Pledged
Collateral shall be deemed to be commercially reasonable.  Notwithstanding any
provision to the contrary contained herein, Pledgor agrees that any requirements
of reasonable notice shall be met if such notice is received by Pledgor as
provided herein at least ten (10) days before the time of the sale or
disposition; provided, that Pledgee may give any shorter notice that is
commercially reasonable under the circumstances.  Any other requirement of
notice, demand or advertisement for sale is waived by Pledgor, to the extent
permitted by law.




(c)

In view of the fact that federal and state securities laws may impose certain
restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, Pledgor agrees that after the occurrence and
during the continuance of an Event of Default, Pledgee may, from time to time,
attempt to sell all or any part of the Pledged Collateral by means of a private
placement restricting the bidders and prospective purchasers to those who are
qualified and will represent and agree that they are purchasing for investment
only and not for distribution.  In so doing, Pledgee may solicit offers to buy
the Pledged Collateral, or any part of it, from one or more investors deemed by
Pledgee in their reasonable judgment, to be financially responsible parties who
might be interested in purchasing the Pledged Collateral.  The acceptance by
Pledgee of the highest and best offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral.




(d)

Pledgor agrees to waive any and all rights of subrogation it may have against
CPTL upon the sale or other disposition of all or any portion of the Pledged
Interests of CPTL by Pledgee pursuant to the terms of this Agreement.




11.

Security Interest Absolute.  The respective rights of Pledgee, the liens created
hereunder and all obligations and liabilities of Pledgor, in each case
hereunder, shall be absolute and unconditional irrespective of:




(a)

any lack of validity or enforceability of the Purchase Agreement or any other
Transaction Document;




(b)

any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Purchase Agreement or any other Transaction
Document;




(c)

any exchange, release or non-perfection of any other collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any part of the Obligations; or




(d)

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Pledgor in respect of the Obligations or of this Agreement.







12.

Waivers.  To the extent permitted by applicable law, Pledgor waives presentment
and demand for payment of any of the Obligations, protest and notice of dishonor
or the occurrence of any default with respect to any of the Obligations, and all
other notices to which Pledgor might otherwise be entitled, except as otherwise
expressly provided herein, in the Purchase Agreement or in any other Transaction
Document.




13.

Term.  This Agreement shall remain in full force and effect until all the
Obligations have been indefeasibly paid and satisfied in full and all covenants
under the Purchase Agreement are fulfilled or terminated.  Upon the termination
of this Agreement as provided above (other than as a result of the sale of the
Pledged Collateral), Pledgee will promptly upon the request of Pledgor, release
the security interest created hereunder and, if it then has possession of the
Pledged Interests, will deliver the Pledged Interests and the Powers to the
Pledgor free and clear of all liens granted in favor of Pledgee.  




14.

Definitions.  The singular shall include the plural and vice versa and any
gender shall include any other gender as the context may require.




15.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Pledgor, Pledgee and their respective successors and assigns.
 Pledgor’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession of or for Pledgor.




16.

GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF LOS ANGELES, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  NOTHING IN THIS PLEDGE AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PLEDGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE PLEDGED COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE PLEDGEE.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS PLEDGE AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.




17.

Waiver Of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY, THE PARTIES DESIRE THAT DISPUTES ARISING HEREUNDER OR RELATING
HERETO BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, AMONG THE PLEDGEE, THE PLEDGOR AND CPTL ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH, THIS PLEDGE AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
OR THE TRANSACTIONS RELATED HERETO OR THERETO.




18.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but, if any provision of this Agreement shall be held to be prohibited or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.




19.

Further Assurances.  Pledgor agrees that it will cooperate with Pledgee and will
execute and deliver, or cause to be executed and delivered, all such other
assignments separate from certificate, proxies, instruments and documents, and
will take all such other actions, including, without limitation, the execution
and filing of financing statements, as Pledgee may reasonably request from time
to time in order to carry out the provisions and purposes of this Agreement.




20.

Duty of Care.  Pledgee shall not be liable for any acts, omissions, errors of
judgment or mistakes of fact or law, including, without limitation, acts,
omissions, errors or mistakes with respect to the Pledged Collateral, except for
those arising out of or in connection with such Person’s or that Person’s
employees’ or officers’ gross negligence or willful misconduct as determined by
a court of competent jurisdiction pursuant to a final, non-appealable order.
 Without limiting the generality of the foregoing, Pledgee shall not be under
any obligation to take any steps necessary to preserve rights in the Pledged
Collateral against any other Persons but may do so at its option.  All expenses
incurred in connection therewith shall be for the sole account of Pledgor, and
shall constitute part of the Obligations secured hereby.




21.

Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communications shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given (and deemed to have been given) to the address on
record with the sending party and otherwise in accordance with and subject to
the terms of  the Purchase Agreement.




22.

Amendments, Waivers and Consents.  No amendment to, modification or waiver of,
or consent with respect to, any provision of this Agreement shall in any event
be effective unless the same shall be in writing and signed and delivered by
Pledgee and Pledgor, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.




23.

Section Headings.  The section headings in this Agreement are inserted for
convenience of reference and shall not be considered a part of this Agreement or
used in its interpretation.




24.

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement.  Any such counterpart which may
be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.




25.

Merger.  This Agreement represents the final agreement of Pledgor with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between Pledgor
and Pledgee.




26.

Inconsistency.  In the event of any of inconsistency between the provisions of
this Agreement and the provisions of the Purchase Agreement or any other
Transaction Document, the provisions of this Agreement shall control.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]















IN WITNESS WHEREOF, Pledgor and Pledgee have each caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.










PLEDGOR:







CLEAN POWER TECHNOLOGIES, INC.







By:

/s/ Abdul Mitha




Name:

Abdul Mitha




Its:

President







PLEDGEE:













By: /s/ David Gelbaum




Name: David Gelbaum




Title: Trustee





















 

EXHIBIT A




PLEDGED INTERESTS
















CPTL

Class of

Shares

Certificate Number

Number and Percentage

of Shares

Clean Power Technologies, Limited

  

100%





















EXHIBIT B




STOCK POWER




FOR VALUE RECEIVED, ________________  hereby sell(s), assign(s) and transfer(s)
unto _________________, _________________ shares of common stock of
___________________, standing in his name on the books of said Corporation, and
do hereby irrevocably constitute and appoint [transfer agent], attorney-in-fact
to transfer the said stock on the books of said Corporation with full power of
substitution in the premises.




Dated: ___________
















By: ______________________________



























